Citation Nr: 1216517	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 2006, for the assignment of a 100 percent disability rating for chronic obstructive pulmonary disease (COPD) with bilateral pleural plaques and pulmonary fibrosis, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), for the period from October 30, 1996, to November 6, 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1942 to January 1945.

The Veteran's COPD claim comes before the Board of Veterans' Appeals (Board) on appeal from January 1996 and November 1997 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claim of entitlement to service connection for a pulmonary/respiratory disorder, to include chronic bronchitis.  An appeal was perfected and the matter came before the Board in August 2001.  The Board remanded the matter for further development.  The case was then returned to the Board in May 2006.  At that time, service connection for COPD was granted.  A subsequent June 2006 rating action implemented the award, with the RO assigning a 30 percent rating effective October 30, 1996.  The Veteran disputed the initial rating assigned (and not the effective date assigned) in his November 2006 Notice of Disagreement (NOD).  In a June 2008 rating decision the RO staged the rating and added a 100 percent evaluation as of April 15, 2008, the date the RO determined the Veteran's symptoms worsened and entitlement arose because of a VA examination that occurred on that date.  The Veteran disputed the effective date assigned for the 100 percent rating in his August 2008 NOD.  A Statement of the Case (SOC) was issued in March 2009 and the appeal was perfected in March 2009.

In December 2010, the Board issued a decision granting the Veteran an earlier effective date of November 6, 2006, for his 100 percent disability rating for his COPD.  The RO in a June 2011 rating decision implemented the award.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) for an effective date earlier than November 6, 2006. 

In a July 2011 Joint Motion for Remand of BVA Decision on Appeal (Joint Motion), the parties asked that the portion of the Board's December 2010 decision, which denied an effective date earlier than November 6, 2006, be vacated, and the matter be remanded to the Board for readjudication and disposition consistent with the Joint Motion.  In July 2011, the Court granted the Joint Motion and vacated the portion of the December 2010 Board decision that denied an effective date earlier than November 6, 2006.  The remaining portion of the Board decision was left intact.  The Court then remanded the case to the Board for readjudication and disposition consistent with the Joint Motion.

At his recent April 2008 VA examination to assess the current severity of his COPD, the Veteran reported that he has to stay home on a daily basis.  He stated that any exacerbation requires complete bed rest for several days.  At the examination, the Veteran was not employed.  These statements raise a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability (which here, is intertwined with the earlier effective date claim), the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  However, since the COPD claim before the Board only involves the appeal period from October 30, 1996, to November 6, 2006, the Board can only consider the TDIU issue during this period.  Thus, entitlement to a TDIU, for the period from October 30, 1996, to November 6, 2006, is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that additional medical and lay evidence was added to the claims file following the August 2009 certification of this appeal to the Board.  However, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO, since the entire appeal is being remanded back to the RO.  The appeal will be readjudicated by the RO upon remand.  38 C.F.R. §§ 20.800, 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Regarding the COPD claim, the evidence of record suggests that the rating schedule may be inadequate to evaluate the Veteran's disability picture on a schedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  Specifically, the Veteran has reported that he has been hospitalized on several occasions for the treatment of his respiratory difficulties in the years prior to November 2006.  At the January 2004 VA examination, the Veteran stated that, "all respiratory infections complicates with bronchitis and pneumonia very frequently requiring hospitalization or emergency room visits."  In a February 2004 statement, the Veteran indicated that he had been hospitalized within the past three months.  In a November 2004 letter, Dr. D.V., a private physician, noted that the Veteran had experienced two hospitalizations as a result of his COPD.  Furthermore, at the April 2008 VA examination, the Veteran reported that he had been hospitalized three months ago for three weeks due to his pulmonary exacerbation.  The Veteran also stated at the examination that he seeks emergency room treatment on a weekly basis due to his pulmonary disorder.  However, the claims file does not contain these hospitalization records or the exact dates of the Veteran's hospitalization periods for the treatment of his COPD.  The claims file contains treatment records pertaining to the Veteran's hospitalizations for his coronary artery disease and psychiatric disorder, but does not contain hospitalization records pertaining to his COPD.  

Therefore, the Board finds that the appeal should be remanded, so that the Veteran can be provided the opportunity to submit the exact dates and locations of his hospitalization for the treatment of his COPD, for the period from October 30, 1996, to November 6, 2006.  The RO/AMC should then obtain any treatment records identified by the Veteran. The Veteran should also be provided the opportunity to submit evidence of unemployability due to his COPD, for the period from October 30, 1996, to November 6, 2006.  The Board finds that these actions are necessary before the Veteran's claim be considered on the merits, to include on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).
Regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, are dated from February 2007.  All pertinent records since this date should be obtained and added to the claims file.  The private records in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2011); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a letter asking him to identify the exact dates and locations of all hospitalizations for the treatment of his COPD for the period from October 30, 1996, to November 6, 2006.  The letter should note that the claims file currently contains hospitalization treatment records for his psychiatric disorder and coronary artery disease, but does not contain the exact dates or records of any his claimed hospitalizations for the purpose of treating his COPD.  

The letter should also inform the Veteran that he may submit any evidence pertaining to his unemployability from his COPD for the period from October 30, 1996, to November 6, 2006.  This type of evidence includes, but is not limited to, employer statements, medical opinions, Social Security Administration (SSA) records, workers compensation records, and employment performance reviews.

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU, for the period from October 30, 1996, to November 6, 2006.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

3.  Obtain all pertinent VA outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VAMC since February 2007 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain and update all private treatment records, including any records identified by the Veteran in response to the aforementioned letters.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



